DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16558922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perchlik (US 2018/0232021).
With respect to claim 1, Perchlik discloses a method, comprising: selecting at least one set of values characterizing an electric power of a power source capable of powering an electronic device coupled to the power source through a connection interface that is located within the power source (para 0021 and 0027-0034, also see para 0023 which provides additional detail on the circuit of Fig. 1 including the source components and the attached electronic device 10), wherein the selecting includes measuring at the connection interface, by circuitry included within the connection interface, values characterizing the power supplied by the power source (para 0021 and 0026-0036, also see para 0023 which describes the circuit of Fig. 1).
Please note that the phrase “capable of powering” is interpreted as being able to power but does not necessarily require that any power transfer is actually carried out.
With respect to claim 2, Perchlik discloses the method of claim 1, wherein selecting the at least one set of values comprises selecting at least one power supply current value, one power supply voltage value, and one minimum power supply voltage value (para 0027-0033, also see para 0003). 
With respect to claim 3, Perchlik discloses the method of claim 1, wherein measuring at the connection interface the values characterizing the power supplied by the power source comprises measuring the values in response to a connection of the power source to the electronic device through the connection interface (para 0023 and 0032-0036). 

Please note that a device or different devices being reconnected to the system would meet the periodic/recurring aspect.  Furthermore, the overcurrent protection would periodically measure the values in order to properly function and protect the connected devices (see para 0033).
With respect to claim 5, Perchlik discloses the method of claim 1, wherein the selecting at least one set of values comprises selecting the at least one set of values from a list of sets of values defined by a standard (para 0027-0034, also see para 0002-0003). 
With respect to claim 6, Perchlik discloses the method of claim 1, wherein the method further comprises adapting, through the connection interface, the power supplied by the power source (para 0021-0022 and 0034-0036). 
With respect to claim 7, Perchlik discloses the method of claim 1, further comprising transferring power from the power source to the electronic device through the connection interface according to one of the USB POWER DELIVERY standards (para 0003-0009 and 0021-0023). 
With respect to claim 8, Perchlik discloses the method of claim 7, wherein transferring power comprises transferring power based on the selected at least one set of values (para 0021-0023 and 0027-0034). 

Please note that a device or different devices being reconnected to the system would meet the periodic/recurring aspect.  Furthermore, the overcurrent protection would periodically measure the values in order to properly function and protect the connected devices (see para 0033).
With respect to claim 10, Perchlik discloses the connection interface of claim 9, wherein the circuitry located within the connection interface includes: a voltage converter configured to generate a converted voltage to be supplied to the electronic device in response to a control signal (para 0005, 0021, and 0032-0036); and a control unit coupled to the voltage converter and configured to measure the values characterizing the electric power of the power source and to select the set of values, and is further configured to generate the control signal based on the selected set of values (para 0021 and 0026-0036, also see para 0023). 

With respect to claim 12, Perchlik discloses the connection interface of claim 10, wherein the voltage converter receives a source voltage and wherein the control unit is further configured to measure the source voltage (para 0021-0023 and 0034-0036, also see para 0003 and 0011).
With respect to claim 14, Perchlik discloses the connection interface of claim 10, wherein the control unit comprises a logic circuit configured to determine a power capable of being supplied by the power source based on the measured source voltage (para 0017 and 0038, also see para 0023 and 0026).
Please note that the phrase “capable of being supplied” is interpreted as being able to be supplied but does not necessarily require that any power transfer is actually carried out.
With respect to claim 15, Perchlik discloses the connection interface of claim 10, wherein the control unit is further configured to measure a temperature of the power source (para 0022-0025, 0037, and 0041).
With respect to claim 16, Perchlik discloses a device, comprising: a connection interface located within the device and configured to be coupled to an electronic device, the connection interface including communication terminals (para 0021 and 0027-0034, also see para 0023 which provides additional detail on the circuit of Fig. 1 including the source components and the attached electronic device 10) and further including: a voltage converter located within the connection interface and configured to receive a source voltage and configured to generate 
Please note that the phrase “capable of providing” is interpreted as being able to provide but does not necessarily require that any power transfer is actually carried out.
With respect to claim 18, Perchlik discloses the device of claim 16, wherein the control unit is configured to measure one of the source voltage supplied to the voltage converter and the converted voltage generated by the voltage converter (power out in Fig. 1 is sensed by controller 12, also see para 0021-0023 and 0027-0036). 
With respect to claim 19, Perchlik discloses the device of claim 16, wherein the connection interface is further configured to receive a cable to couple the connection interface to the electronic device (para 0022-0023, also see connector 11 and electronic device 10in Fig. 1). 
With respect to claim 20, Perchlik discloses the device of claim 19, wherein the cable comprises a USB-C-type cable (para 0022-0023). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perchlik (US 2018/0232021) in view of Hsieh (US 2018/0067530).
With respect to claim 13, Perchlik does not expressly disclose wherein the voltage converter comprises a switching converter.
Hsieh discloses a connection interface configured to couple to an electronic device and includes a voltage converter comprising a switching converter (para 0019 and 0030, also see para 0018, 0020, 0026-0027, and abstract), in order to quickly and efficiently provide a variety of desired voltages for different connected devices with different power requirements.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a switching converter as the voltage converter in the device of 
With respect to claim 17, Perchlik does not expressly disclose wherein the voltage converter comprises a switching converter.
Hsieh discloses a connection interface configured to couple to an electronic device and includes a voltage converter comprising a switching converter (para 0019 and 0030, also see para 0018, 0020, 0026-0027, and abstract), in order to quickly and efficiently provide a variety of desired voltages for different connected devices with different power requirements.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a switching converter as the voltage converter in the device of Perchlik, as did Hsieh, so that a wide range of voltages could be quickly and efficiently selected and provided for different connected devices with different power requirements.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that no combination of the cited references teach or suggest measurement of values at the connection interface by circuitry included within the connection interface.  
The examiner respectfully disagrees for the following reasons:  Please see the newly added Perchlik reference, which was necessitated by amendment, and the citations provided above which address the claim amendments.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sporck (US 2017/0085098).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./            Examiner, Art Unit 2859                                                                                                                                                                                            
/EDWARD TSO/             Primary Examiner, Art Unit 2859